Selection OF CONSULTANTS — BOARD OF CORRECTIONS Since under the Oklahoma Corrections Act of 1967, the State Board of Corrections, as the policy making body, would be the agency of the State of Oklahoma responsible for any public improvement work subject undertaken to carry out the purpose of such act, such board would be appropriate agency to make selection of consultants for such purposes under Chapter 156 O.S.L. 1974 (61 O.S. 61 [61-61] — 61 O.S. 64 [61-64] (1974) The Attorney General has considered your request for an opinion wherein you ask, in effect, the following question: Under House Bill 1503 of the 1974 legislative session, now Chapter 156 O.S.L. 1974 (61 O.S. Supp. 1974, 61 through 64), [61-61] — [61-64], would the State Board of Corrections or the State Department of Corrections make the selection of consultants, inasmuch as the term "Board", as defined in such act, refers to the State Board of Public Affairs? House Bill 1503, now Chapter 156 O.S.L. 1974 (61 O.S. 61 [61-61] through 61 O.S. 64 [61-64]), sets up a comprehensive legislative scheme for the selection of consultants, as defined in the act, to perform work on public improvement projects. From a reading of the act it appears that its scope is broad, and that the Board of Affairs is the agency designated to carry out the purposes and objectives of the act.  In defining the terms "Board" and "Department", Section 1 of the act reads in part as follows: "As used in this act unless the context requires otherwise: "1. 'Board' means the Oklahoma State Board of Public Affairs; *** "3. 'Department' means any agency or department of the State of Oklahoma responsible for a public improvement work project; *** " From the above definition of "Department", it is clear that the legislature intended for it to encompass more than just those agencies of the state denoted as departments, and intended for such definition to encompass "any agency" responsible for a public work project. The act goes on to provide in Section 2 for a detailed procedure in selecting consultants by the department, as defined in Section 1 of the act.  In order to determine this question, it is also necessary to look to the Oklahoma Corrections Act of 1967 concerning the powers, duties and authority of the State Board of Corrections and the State Department of Corrections. Title 57 O.S. 504 [57-504] (1971), provides that the State Board of Corrections is the governing Board of the Department of Corrections and shall establish the policies for the operation of the Department. Section 57 O.S. 507 [57-507], of that Title provides that the Department of Corrections, through its director, shall carry out the policies established by the Board, It is clear that the State Board of Corrections is the policy making body and that the Department of Corrections is the administrative arm empowered to carry out that policy. It would follow that, as between the State Board of Corrections and the Department of Corrections, the Board would be the agency of the State of Oklahoma responsible for any public improvement work project undertaken to carry out the purpose of the Oklahoma Corrections Act of 1967.  It is, therefore the opinion of the Attorney General that your question be answered as follows: Since under the Oklahoma Corrections Act of 1967, the State Board of Corrections, as the policy making body, would be the agency of the State of Oklahoma responsible for any public improvement work project undertaken to carry out the purpose of such act, such board would be the appropriate agency to make the selection of consultants for such purposes under Chapter 156 O.S.L. 1974 (61 O.S.Supp. 1974, 61 through 64).  (Gerald E. Weis)